 

Exhibit 10.2

 

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of
April 10, 2014, by and among Cordia Bancorp Inc., a Virginia corporation (the
“Company”), and the several purchasers signatory hereto (each a “Purchaser” and
collectively, the “Purchasers”).

 

This Agreement is made pursuant to the Securities Purchase Agreement, dated as
of the date hereof between the Company and each Purchaser (the “Purchase
Agreement”).

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each of the
Purchasers agree as follows:

 

1.          Definitions.  Capitalized terms used and not otherwise defined
herein that are defined in the Purchase Agreement shall have the meanings given
such terms in the Purchase Agreement.  As used in this Agreement, the following
terms shall have the following meanings:

 

“Advice” shall have the meaning set forth in Section 7(d).

 

“Affiliate” means, with respect to any person, any other person which directly
or indirectly controls, is controlled by, or is under common control with, such
person.

 

“Agreement” shall have the meaning set forth in the Preamble.

 

“Allowable Grace Period” shall have the meaning set forth in the Section 2(e).

 

“Business Day” means a day, other than a Saturday or Sunday, on which banks in
Virginia are open for the general transaction of business.

 

“Closing Date” has the meaning set forth in the Purchase Agreement.

 

“Commission” means the Securities and Exchange Commission.

 

“Common Shares” means the common stock of the Company, $0.01 par value per
share, and any securities into which such Common Shares may hereinafter be
reclassified.

 

“Company” shall have the meaning set forth in the Preamble.

 

“Effective Date” means the date that the Registration Statement filed pursuant
to Section 2(a) is first declared effective by the Commission.

 



 

 

 

“Effectiveness Deadline” means, with respect to the Initial Registration
Statement or the New Registration Statement, the earlier of (i) the 90th
calendar day following the date that the Company’s stockholders approve the
transactions contemplated by the Purchase Agreement (or the 120th calendar day
following the date that the Company’s stockholders approve the transactions
contemplated by the Purchase Agreement in the event that such registration
statement is subject to review by the Commission) and (ii) the 5th Trading Day
after the date the Company is notified (orally or in writing, whichever is
earlier) by the Commission that such Registration Statement will not be
“reviewed” or will not be subject to further review; provided, that if the
Effectiveness Deadline falls on a Saturday, Sunday or other day that the
Commission is closed for business, the Effectiveness Deadline shall be extended
to the next Business Day on which the Commission is open for business.

 

“Effectiveness Period” shall have the meaning set forth in Section 2(c).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“Filing Deadline” means, with respect to the Initial Registration Statement
required to be filed pursuant to Section 2(a), the 20th calendar day following
the date that the Company’s stockholders approve the transactions contemplated
by the Purchase Agreement, provided, however, that if the Filing Deadline falls
on a Saturday, Sunday or other day that the Commission is closed for business,
the Filing Deadline shall be extended to the next business day on which the
Commission is open for business.

 

“Grace Period” shall have the meaning set forth in the Section 2(e).

 

“Holder” or “Holders” means the holder or holders, as the case may be, from time
to time of Registrable Securities.

 

“Indemnified Party” shall have the meaning set forth in Section 6(c).

 

“Indemnifying Party” shall have the meaning set forth in Section 6(c).

 

“Initial Registration Statement” means the initial Registration Statement filed
pursuant to Section 2(a) of this Agreement.

 

“Losses” shall have the meaning set forth in Section 6(a).

 

“New Registration Statement” shall have the meaning set forth in Section 2(a).

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Principal Market” means the Trading Market on which the Common Shares are
primarily listed on and quoted for trading, which, as of the Closing Date, shall
be the NASDAQ Capital Market.

 



2

 

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

 

“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by a
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.

 

“Purchase Agreement” shall have the meaning set forth in the Recitals.

 

“Purchaser” or “Purchasers” shall have the meaning set forth in the Preamble.

 

“Registrable Securities” means all of the “Underlying Shares” (as defined in the
Purchase Agreement) and any securities issued or issuable upon any stock split,
dividend or other distribution, recapitalization or similar event with respect
to the such securities, provided, that the Holder has completed and delivered to
the Company a Selling Stockholder Questionnaire; and provided, further, that
such securities shall cease to be Registrable Securities upon the earliest to
occur of the following: (A) a sale pursuant to a Registration Statement or Rule
144 under the Securities Act (in which case, only such security sold shall cease
to be a Registrable Security); or (B) becoming eligible for sale without the
requirement for the Company to be in compliance with the current public
information required under Rule 144(c)(1) (or Rule 144(i)(2), if applicable) and
without volume or manner of sale restrictions by Holders who are not Affiliates
of the Company.

 

“Registration Statements” means any one or more registration statements of the
Company filed under the Securities Act that covers the resale of any of the
Registrable Securities pursuant to the provisions of this Agreement (including
without limitation the Initial Registration Statement, the New Registration
Statement and any Remainder Registration Statement), amendments and supplements
to such Registration Statements, including post-effective amendments, all
exhibits and all material incorporated by reference or deemed to be incorporated
by reference in such Registration Statements.

 

“Remainder Registration Statement” shall have the meaning set forth in Section
2(b).

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 



3

 

 

“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“SEC Guidance” means (i) any publicly-available written or oral guidance,
comments, requirements or requests of the Commission staff and (ii) the
Securities Act.

 

“Securities” means (i) the common stock of the Company, $0.01 par value per
share, (ii) shares of the Company’s non-voting common stock, $0.01 par value per
share, and (iii) any securities into which such Common Shares or shares of
non-voting common stock may hereinafter be reclassified.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Selling Stockholder Questionnaire” means a questionnaire in the form attached
as Annex B hereto, or such other form of questionnaire as may reasonably be
adopted by the Company from time to time.

 

“Trading Day” means (i) a day on which the Common Shares are listed or quoted
and traded on its Principal Market (other than the OTC Bulletin Board), or (ii)
if the Common Shares are not listed on a Trading Market (other than the OTC
Bulletin Board), a day on which the Common Shares are traded in the
over-the-counter market, as reported by the OTC Bulletin Board, or (iii) if the
Common Shares are not quoted on any Trading Market or over-the-counter market, a
day on which the Common Shares are quoted in the over-the-counter market as
reported in the “pink sheets” by Pink Sheets LLC (or any similar organization or
agency succeeding to its functions of reporting prices); provided, that in the
event that the Common Shares are not listed or quoted as set forth in (i), (ii)
and (iii) hereof, then Trading Day shall mean a Business Day.

 

“Trading Market” means whichever of the New York Stock Exchange, the NYSE Amex,
the NASDAQ Global Select Market, the NASDAQ Global Market, the NASDAQ Capital
Market or OTC Bulletin Board on which the Common Shares are listed or quoted for
trading on the date in question.

 

“Transfer Agent” means Registrar and Transfer Company, or any successor transfer
agent for the Company.

 



4

 

 

2.          Initial Registration.

 

(a)          On or prior to the Filing Deadline, the Company shall prepare and
file with the Commission a Registration Statement covering the resale of all of
the Registrable Securities not already covered by an existing and effective
Registration Statement for an offering to be made on a continuous basis pursuant
to Rule 415 or, if Rule 415 is not available for offers and sales of the
Registrable Securities, by such other means of distribution of Registrable
Securities as the Company may reasonably determine (the “Initial Registration
Statement”).  The Initial Registration Statement shall be on Form S-3 (except if
the Company is then ineligible to register for resale of the Registrable
Securities on Form S-3, in which case such registration shall be on such other
form available to the Company to register for resale of the Registrable
Securities as a secondary offering) subject to the provisions of Section 2(f)
and shall contain (except if otherwise required pursuant to written comments
received from the Commission upon a review of such Registration Statement) the
“Plan of Distribution” section substantially in the form attached hereto as
Annex A.  Notwithstanding the registration obligations set forth in this Section
2, in the event the Commission informs the Company that all of the Registrable
Securities cannot, as a result of the application of Rule 415, be registered for
resale as a secondary offering on a single registration statement, the Company
agrees to promptly (i) inform each of the Holders thereof and use its
commercially reasonable best efforts to file amendments to the Initial
Registration Statement as required by the Commission and/or (ii) withdraw the
Initial Registration Statement and file a new registration statement (a “New
Registration Statement”), in either case covering the maximum number of
Registrable Securities permitted to be registered by the Commission, on Form S-3
or such other form available to the Company to register for resale the
Registrable Securities as a secondary offering; provided, however, that prior to
filing such amendment or New Registration Statement, the Company shall be
obligated to use its commercially reasonable best efforts to advocate with the
Commission for the registration of all of the Registrable Securities in
accordance with the SEC Guidance, including without limitation, Securities Act
Rules Compliance and Disclosure Interpretation 612.09.  Notwithstanding any
other provision of this Agreement, if any SEC Guidance sets forth a limitation
of the number of Registrable Securities or other Securities permitted to be
registered on a particular Registration Statement as a secondary offering (and
notwithstanding that the Company used commercially reasonable best efforts to
advocate with the Commission for the registration of all or a greater number of
Registrable Securities), the number of Registrable Securities or other
Securities to be registered on such Registration Statement will be reduced as
follows: first, the Company shall reduce or eliminate the Securities to be
included by any person other than a Holder; second, the Company shall reduce or
eliminate any Securities to be included by any Affiliate of the Company (other
than any Affiliate that is a Purchaser); and third, the Company shall reduce the
number of Registrable Securities to be included by all other Holders on a pro
rata basis based on the total number of unregistered Registrable Securities held
by such Holders, subject to a determination by the Commission that certain
Holders must be reduced before other Holders based on the number of Registrable
Securities held by such Holders.  

 

(b)          In the event the Company amends the Initial Registration Statement
or files a New Registration Statement, as the case may be, under clauses (i) or
(ii) above, the Company will use its commercially reasonable best efforts to
file with the Commission, as promptly as allowed by Commission or SEC Guidance
provided to the Company or to registrants of securities in general, one or more
registration statements on Form S-3 or such other form available to the Company
to register for resale those Registrable Securities that were not registered for
resale on the Initial Registration Statement, as amended, or the New
Registration Statement (the “Remainder Registration Statement”).  No Holder
shall be named as an “underwriter” in any Registration Statement without such
Holder’s prior written consent.

 



5

 

 

(c)          The Company shall use its commercially reasonable best efforts to
cause each Registration Statement to be declared effective by the Commission as
soon as practicable and, with respect to the Initial Registration Statement or
the New Registration Statement, as applicable, no later than the Effectiveness
Deadline, and shall use its commercially reasonable best efforts to keep each
Registration Statement continuously effective and in compliance with the
Securities Act and usable for resale of such Registrable Securities for a period
from the Effective Date until such time as there are no Registrable Securities
remaining (including by refiling such Initial Registration Statement (or a new
Registration Statement or a Remainder Registration Statement) if the Initial
Registration Statement expires) (the “Effectiveness Period”).  The Company shall
request effectiveness of a Registration Statement as of 5:00 p.m. New York City
time on a Trading Day.  The Company shall promptly notify the Holders via
facsimile or electronic mail of a “.pdf” format data file of the effectiveness
of a Registration Statement within one (1) Business Day of the Effective Date.
The Company shall, by 9:30 a.m. New York City time on the first Trading Day
after the Effective Date, file a final Prospectus with the Commission, as
required by Rule 424(b).

 

(d)          Each Holder agrees to furnish to the Company a completed Selling
Stockholder Questionnaire not more than ten (10) Trading Days following the date
of this Agreement. At least five (5) Trading Days prior to the first anticipated
filing date of a Registration Statement for any registration under this
Agreement, the Company will notify each Holder of the information the Company
requires from that Holder other than the information contained in the Selling
Stockholder Questionnaire, if any, which shall be completed and delivered to the
Company promptly upon request and, in any event, within two (2) Trading Days
prior to the applicable anticipated filing date.  Each Holder further agrees
that it shall not be entitled to be named as a selling securityholder in the
Registration Statement or use the Prospectus for offers and resales of
Registrable Securities at any time, unless such Holder has returned to the
Company a completed and signed Selling Stockholder Questionnaire and a response
to any requests for further information as described in the previous sentence.
If a Holder of Registrable Securities returns a Selling Stockholder
Questionnaire or a request for further information, in either case, after its
respective deadline, the Company shall use its commercially reasonable best
efforts at the expense of the Holder who failed to return the Selling
Stockholder Questionnaire or to respond for further information to take such
actions as are required to name such Holder as a selling security holder in the
Registration Statement or any pre-effective or post-effective amendment thereto
and to include (to the extent not theretofore included) in the Registration
Statement the Registrable Securities identified in such late Selling Stockholder
Questionnaire or request for further information. Each Holder acknowledges and
agrees that the information in the Selling Stockholder Questionnaire or request
for further information as described in this Section 2(d) will be used by the
Company in the preparation of the Registration Statement and hereby consents to
the inclusion of such information in the Registration Statement.

 



6

 

 

(e)          Notwithstanding anything to the contrary herein, at any time after
the Registration Statement has been declared effective by the Commission, the
Company may delay the disclosure of material non-public information concerning
the Company if the disclosure of such information at the time is not, in the
good faith judgment of the Company, in the best interests of the Company (such
delay, a “Grace Period”); provided, however, the Company shall promptly (i)
notify the Holders in writing of the existence of material non-public
information giving rise to a Grace Period (provided that the Company shall not
disclose the content of such material non-public information to the Holders) or
the need to file a post-effective amendment, as applicable, and the date on
which such Grace Period will begin, (ii) use commercially reasonable best
efforts to terminate a Grace Period as promptly as practicable and (iii) notify
the Holders in writing of the date on which the Grace Period ends; provided,
further, that no single Grace Period shall exceed thirty (30) consecutive days,
and during any three hundred sixty-five (365) day period, the aggregate of all
Grace Periods shall not exceed an aggregate of sixty (60) days (each Grace
Period complying with this provision being an “Allowable Grace Period”).   For
purposes of determining the length of a Grace Period, the Grace Period shall be
deemed to begin on and include the date the Holders receive the notice referred
to in clause (i) above and shall end on and include the later of the date the
Holders receive the notice referred to in clause (iii) above and the date
referred to in such notice; provided, however, that no Grace Period shall be
longer than an Allowable Grace Period. Notwithstanding anything to the contrary,
the Company shall cause the Transfer Agent to deliver unlegended Securities to a
transferee of a Holder in accordance with the terms of the Purchase Agreement in
connection with any sale of Registrable Securities with respect to which a
Holder has entered into a contract for sale prior to the Holder’s receipt of the
notice of a Grace Period and for which the Holder has not yet settled.

 

(f)          In the event that Form S-3 is not available for the registration of
the resale of Registrable Securities hereunder, the Company shall (i) register
the resale of the Registrable Securities on another appropriate form and (ii)
undertake to register the Registrable Securities on Form S-3 promptly after such
form is available, provided that the Company shall maintain the effectiveness of
the Registration Statement then in effect until such time as a Registration
Statement on Form S-3 covering the Registrable Securities has been declared
effective by the Commission.

 

3.          Demand Registration.

 

(a)          If at any time after the filing of the Initial Registration
Statement, the Company receives a request from Holder of Registrable Securities
then outstanding (an “Initiating Holder”) that the Company file a Registration
Statement with respect to outstanding Registrable Securities of such Initiating
Holder not already covered by an existing Registration Statement, then the
Company shall, (i) within ten (10) days after the date such request is given,
give notice to all Holders other than the Initiating Holder, and (ii) as soon as
practicable, and in any event within sixty (60) days after the date such request
is given, file a Form S-3 registration statement under the Securities Act
(except if the Company is then ineligible to register for resale of the
Registrable Securities on Form S-3, in which case such registration shall be on
such other form available to the Company to register for resale of the
Registrable Securities as a secondary offering) subject to the provisions of
Section 3(d) covering all Registrable Securities requested to be included in
such registration by the Initiating Holder and any other Holders, as specified
by notice given by each such Holder to the Company within twenty (20) days of
the date the notice pursuant to clause (i) above is given, and in each case,
subject to the limitations of Sections 3(b) and (c). The Company shall use its
commercially reasonable best efforts to cause such Registration to be declared
effective under the Securities Act as promptly as practicable after the filing
thereof. Upon the request of any Holder that Registrable Securities be
registered pursuant to this Section 3(a), all such Registrable Securities shall
thereafter be Registrable Securities for all purposes under this Agreement.

 



7

 

 

(b)          If Tricadia Capital Management, LLC (“Tricadia”) intends to
distribute the Registrable Securities registered pursuant to Section 3(a) by
means of an underwriting, it shall so advise the Company as a part of its
request made pursuant to this Section 3 and the Company shall include such
information in the written notice referred to in subsection 1.2(a). The
underwriter will be selected by Tricadia and shall be reasonably acceptable to
the Company. In such event, the right of any other Holder to include its, his or
her Registrable Securities in such registration shall be conditioned upon such
Holder’s participation in such underwriting and the inclusion of such Holder’s
Registrable Securities in the underwriting (unless otherwise mutually agreed by
the Initiating Holders and such Holder) to the extent provided herein. All
Holders proposing to distribute their securities through such underwriting shall
(together with the Company) enter into an underwriting agreement in customary
form with the underwriter or underwriters selected for such underwriting.
Notwithstanding any other provision of this Section 3, if the managing
underwriter(s) advises Tricadia and the Company in writing that marketing
factors require a limitation of the number of shares to be underwritten, then
the Company shall so advise all Holders of Registrable Securities which would
otherwise be underwritten pursuant hereto, and the number of shares of
Registrable Securities of Holders other than the Initiating Holder that may be
included in the underwriting shall be allocated among all such Holders, in
proportion (as nearly as practicable) to the amount of Registrable Securities of
the Company owned by each such Holder.

 

(c)          Notwithstanding the foregoing obligations, if the Company furnishes
to Holders requesting a registration pursuant to this Section 3 a certificate
signed by the Company’s chief executive officer stating that in the good faith
judgment of the Company’s Board of Directors it would be materially detrimental
to the Company and its stockholders for such Registration Statement to either
become effective or remain effective for as long as such Registration Statement
otherwise would be required to remain effective, because such action would (i)
materially interfere with a significant acquisition, corporate reorganization,
or other similar transaction involving the Company; (ii) require premature
disclosure of material information that the Company has a bona fide business
purpose for preserving as confidential; or (iii) render the Company unable to
comply with requirements under the Securities Act or Exchange Act, then the
Company shall have the right to defer taking action with respect to such filing,
and any time periods with respect to filing or effectiveness thereof shall be
tolled correspondingly, for a period of not more than ninety (90) days after the
request of the Initiating Holder is given; provided, however, that the Company
may not invoke this right more than once in any twelve (12) month period; and
provided further that (x) the Company shall not register any securities for its
own account or that of any other stockholder during such ninety (90) day period
other than pursuant to a registration relating to the sale of securities to
employees of the Company or a subsidiary pursuant to a stock option, stock
purchase, or similar plan; (y) a registration on any form that does not include
substantially the same information as would be required to be included in a
registration statement covering the sale of the Registrable Securities; or (z) a
registration in which the only Common Stock being registered is Common Stock
issuable upon conversion of debt securities that are also being registered.

 



8

 

 

(d)          The Company shall not be obligated to effect, or to take any action
to effect, any registration pursuant to Section 3(a) (i) during the period that
is thirty (30) days before the Company’s good faith estimate of the date of
filing of, and ending on a date that is ninety (90) days after the effective
date of, a Company-initiated registration, provided, that the Company is
actively employing in good faith commercially reasonable best efforts to cause
such registration statement to become effective or (ii) prior to January 1, 2015
with respect to a distribution of Registrable Securities by means of an
underwriting .

 

(e)          In the event that Form S-3 is not available for the registration of
the resale of Registrable Securities hereunder, the Company shall (i) register
the resale of the Registrable Securities on another appropriate form and (ii)
undertake to register the Registrable Securities on Form S-3 promptly after such
form is available, provided that the Company shall maintain the effectiveness of
the Registration Statement then in effect until such time as a Registration
Statement on Form S-3 covering the Registrable Securities has been declared
effective by the Commission.

 

4.          Registration Procedures.

 

In connection with the Company’s registration obligations hereunder:

 

(a)          the Company shall not less than three (3) Trading Days prior to the
filing of a Registration Statement and not less than one (1) Trading Day prior
to the filing of any related Prospectus or any amendment or supplement thereto
(except for Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q and
Current Reports on Form 8-K and any similar or successor reports), the Company
shall, furnish to the Holder copies of such Registration Statement, Prospectus
or amendment or supplement thereto, as proposed to be filed, which documents
will be subject to the review of such Holder (it being acknowledged and agreed
that if a Holder does not object to or comment on the aforementioned documents
within such three (3) Trading Day or one (1) Trading Day period, as the case may
be, then the Holder shall be deemed to have consented to and approved the use of
such documents).  The Company shall not file any Registration Statement or
amendment or supplement thereto in a form to which a Holder reasonably objects
in good faith, provided that, the Company is notified of such objection in
writing within the three (3) Trading Day or one (1) Trading Day period described
above, as applicable.

 



9

 

 

(b)          (i)  the Company shall prepare and file with the Commission such
amendments (including post-effective amendments) and supplements, to each
Registration Statement and the Prospectus used in connection therewith as may be
necessary to keep such Registration Statement continuously effective as to the
applicable Registrable Securities for its Effectiveness Period (except during an
Allowable Grace Period); (ii) the Company shall cause the related Prospectus to
be amended or supplemented by any required Prospectus supplement (subject to the
terms of this Agreement), and, as so supplemented or amended, to be filed
pursuant to Rule 424 (except during an Allowable Grace Period); (iii) the
Company shall respond as promptly as reasonably practicable to any comments
received from the Commission with respect to each Registration Statement or any
amendment thereto and, as promptly as reasonably possible, provide the Holders
true and complete copies of all correspondence from and to the Commission
relating to such Registration Statement that pertains to the Holders as “Selling
Stockholders” but not any comments that would result in the disclosure to the
Holders of material and non-public information concerning the Company; and (iv)
the Company shall comply with the provisions of the Securities Act and the
Exchange Act with respect to the disposition of all Registrable Securities
covered by a Registration Statement until such time as all of such Registrable
Securities shall have been disposed of (subject to the terms of this Agreement)
in accordance with the intended methods of disposition by the Holders thereof as
set forth in such Registration Statement as so amended or in such Prospectus as
so supplemented; provided, however, that each Purchaser shall be responsible for
the delivery of the Prospectus to the Persons to whom such Purchaser sells any
of the Registrable Securities (including in accordance with Rule 172 under the
Securities Act), and each Purchaser agrees to dispose of Registrable Securities
in compliance with the plan of distribution described in the Registration
Statement and otherwise in compliance with applicable federal and state
securities laws. In the case of amendments and supplements to a Registration
Statement which are required to be filed pursuant to this Agreement (including
pursuant to this Section 4(b)) by reason of the Company filing a report on Form
10-K, Form 10-Q or Form 8-K or any analogous report under the Exchange Act, the
Company shall have incorporated such report by reference into such Registration
Statement, if applicable, or shall file such amendments or supplements with the
Commission on the same day on which the Exchange Act report which created the
requirement for the Company to amend or supplement such Registration Statement
was filed.

 

(c)          the Company shall notify the Holders (which notice shall, pursuant
to clauses (iii) through (v) hereof, be accompanied by an instruction to suspend
the use of the Prospectus until the requisite changes have been made, but which
notice shall not contain any material non-public information regarding the
Company) as promptly as reasonably practicable (and, in the case of (i)(A)
below, not less than two Trading Days prior to such filing, in the case of (iii)
and (iv) below, not more than one Trading Day after such issuance or receipt,
and in the case of (v) below, not more than one Trading Day after the occurrence
or existence of such development) and (if requested by any such Person) confirm
such notice in writing no later than one Trading Day following the day: (i)(A)
when a Prospectus or any Prospectus supplement or post-effective amendment to a
Registration Statement is proposed to be filed; (B) when the Commission notifies
the Company whether there will be a “review” of such Registration Statement and
whenever the Commission comments in writing on any Registration Statement (in
which case the Company shall provide to each of the Holders true and complete
copies of all comments that pertain to the Holders as a “Selling Stockholder” or
to the “Plan of Distribution” and all written responses thereto, but not
information that the Company believes would constitute material and non-public
information); and (C) with respect to each Registration Statement or any
post-effective amendment, when the same has become effective; (ii) of any
request by the Commission or any other federal or state governmental authority
for amendments or supplements to a Registration Statement or Prospectus or for
additional information that pertains to the Holders as “Selling Stockholders” or
the “Plan of Distribution”; (iii) of the issuance by the Commission or any other
federal or state governmental authority of any stop order suspending the
effectiveness of a Registration Statement covering any or all of the Registrable
Securities or the initiation of any Proceedings for that purpose; (iv) of the
receipt by the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Registrable
Securities for sale in any jurisdiction, or the initiation or threatening of any
Proceeding for such purpose; and (v) of the occurrence of any event or passage
of time that makes the financial statements included in a Registration Statement
ineligible for inclusion therein or any statement made in such Registration
Statement or Prospectus or any document incorporated or deemed to be
incorporated therein by reference untrue in any material respect or that
requires any revisions to such Registration Statement, Prospectus or other
documents so that, in the case of such Registration Statement or the Prospectus,
as the case may be, it will not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein (in the case of any Prospectus, form of prospectus
or supplement thereto, in light of the circumstances under which they were
made), not misleading.

 



10

 

 

(d)          the Company shall use commercially reasonable best efforts to avoid
the issuance of, or, if issued, obtain the withdrawal of (i) any order
suspending the effectiveness of a Registration Statement, or (ii) any suspension
of the qualification (or exemption from qualification) of any of the Registrable
Securities for sale in any jurisdiction, as soon as practicable.

 

(e)          the Company shall, if requested by a Holder, furnish to such
Holder, without charge, at least one conformed copy of each Registration
Statement and each amendment thereto and all exhibits to the extent requested by
such Person (including those previously furnished or incorporated by reference)
promptly after the filing of such documents with the Commission; provided, that
the Company shall have no obligation to provide any document pursuant to this
clause that is available on the Commission’s Electronic Data-Gathering,
Analysis, and Retrieval system.

 

(f)          the Company shall, prior to any resale of Registrable Securities by
a Holder, use its commercially reasonable best efforts to register or qualify or
cooperate with the selling Holders in connection with the registration or
qualification (or exemption from the registration or qualification) of such
Registrable Securities for the resale by the Holder under the securities or Blue
Sky laws of such jurisdictions within the United States as any Holder reasonably
requests in writing, to keep each registration or qualification (or exemption
therefrom) effective during the Effectiveness Period and to do any and all other
acts or things reasonably necessary to enable the disposition in such
jurisdictions of the Registrable Securities covered by each Registration
Statement; provided, that the Company shall not be required to qualify generally
to do business in any jurisdiction where it is not then so qualified, subject
the Company to any material tax in any such jurisdiction where it is not then so
subject or file a general consent to service of process in any such
jurisdiction.

 

(g)          the Company shall cooperate with the Holders to facilitate the
timely preparation and delivery of certificates representing Registrable
Securities to be delivered to a transferee pursuant to the Registration
Statement, which certificates shall be free, to the extent permitted by the
Purchase Agreement and under law, of all restrictive legends, and to enable such
Registrable Securities to be in such denominations and registered in such names
as any such Holders may reasonably request.  Certificates for Registrable
Securities free from all restrictive legends may be transmitted by the transfer
agent to a Holder by crediting the account of such Holder’s prime broker with
DTC as directed by such Holder.

 



11

 

 

(h)          the Company shall following the occurrence of any event
contemplated by Section 4(c)(iii)-(v), as promptly as reasonably practicable,
prepare and file a supplement or amendment, including a post-effective
amendment, to the affected Registration Statements or a supplement to the
related Prospectus or any document incorporated or deemed to be incorporated
therein by reference, and file any other required document so that, as
thereafter delivered, no Registration Statement nor any Prospectus will contain
an untrue statement of a material fact or omit to state a material fact required
to be stated therein or necessary to make the statements therein (in the case of
any Prospectus, form of prospectus or supplement thereto, in light of the
circumstances under which they were made), not misleading.

 

(i)          the Company may require each selling Holder to furnish to the
Company a certified statement as to (i) the number of Securities beneficially
owned by such Holder and any Affiliate thereof, (ii) any Financial Industry
Regulatory Authority (“FINRA”) affiliations, (iii) any natural persons who have
the power to vote or dispose of the Registrable Securities and (iv) any other
information as may be requested by the Commission, FINRA or any state securities
commission.

 

(j)          the Company shall cooperate with any registered broker through
which a Holder proposes to resell its Registrable Securities in effecting a
filing with FINRA pursuant to FINRA Rule 5110 as requested by any such Holder
and the Company shall pay the filing fee required for the first such filing
within two (2) Business Days of the request therefor.

 

(k)          the Company shall use its commercially reasonable best efforts to
maintain eligibility for use of Form S-3 (or any successor form thereto) for the
registration of the resale of Registrable Securities.

 

(l)          if requested by a Holder, the Company shall (i) promptly
incorporate in a Prospectus supplement or post-effective amendment to the
Registration Statement such information necessary to facilitate the resale of
Registrable Securities and (ii) make all required filings of such Prospectus
supplement or such post-effective amendment as soon as reasonably practicable
after the Company has received notification of the matters to be incorporated in
such Prospectus supplement or post-effective amendment.

 

(m)          the Company shall otherwise use commercially reasonable best
efforts to comply with all applicable rules and regulations of the Commission
under the Securities Act and the Exchange Act, including Rule 172, notify the
Holders promptly if the Company no longer satisfies the conditions of Rule 172
and take such other actions as may be reasonably necessary to facilitate the
registration of the Registrable Securities hereunder; and make available to its
security holders, as soon as reasonably practicable, but not later than the
Availability Date (as defined below), an earnings statement covering a period of
at least twelve (12) months, beginning after the effective date of each
Registration Statement, which earning statement shall satisfy the provisions of
Section 11(a) of the Securities Act, including Rule 158 promulgated thereunder
(for the purpose of this Section 4(m), “Availability Date” means the 45th day
following the end of the fourth fiscal quarter that includes the effective date
of such Registration Statement, except that, if such fourth fiscal quarter is
the last quarter of the Company’s fiscal year, “Availability Date” means the
90th day after the end of such fourth fiscal quarter).

 



12

 

 

5.          Registration Expenses.  All fees and expenses incident to the
Company’s performance of or compliance with its obligations under this Agreement
(excluding any underwriting discounts and selling commissions and all legal fees
and expenses of legal counsel for any Holder (except as set forth below)) shall
be borne by the Company whether or not any Registrable Securities are sold
pursuant to a Registration Statement.  The fees and expenses referred to in the
foregoing sentence shall include, without limitation, (i) all registration and
filing fees (including, without limitation, fees and expenses (A) with respect
to filings required to be made with any Trading Market on which the Common
Shares are then listed for trading, (B) with respect to compliance with
applicable state securities or Blue Sky laws (including, without limitation,
fees and disbursements of counsel for the Company in connection with Blue Sky
qualifications or exemptions of the Registrable Securities and determination of
the eligibility of the Registrable Securities for investment under the laws of
such jurisdictions as requested by the Holders) and (C) if not previously paid
by the Company in connection with a filing by the issuer, with respect to any
filing that may be required to be made by any broker through which a Holder
intends to make sales of Registrable Securities with FINRA pursuant to FINRA
Rule 5110, so long as the broker is receiving no more than a customary brokerage
commission in connection with such sale, (ii) printing expenses (including,
without limitation, expenses of printing certificates for Registrable Securities
and of printing prospectuses if the printing of prospectuses is reasonably
requested by the Holders of a majority of the Registrable Securities included in
the Registration Statement), (iii) messenger, telephone and delivery expenses,
(iv) fees and disbursements of counsel for the Company and a single counsel for
the Holders, chosen by Holders holding a majority interest in the Registrable
Securities being registered, (v) Securities Act liability insurance, if the
Company so desires such insurance, and (vi) fees and expenses of all other
Persons retained by the Company in connection with the consummation of the
transactions contemplated by this Agreement.  In addition, the Company shall be
responsible for all of its internal expenses incurred in connection with the
consummation of the transactions contemplated by this Agreement (including,
without limitation, all salaries and expenses of its officers and employees
performing legal or accounting duties), the expense of any annual audit and the
fees and expenses incurred in connection with the listing of the Registrable
Securities on any securities exchange as required hereunder.  In no event shall
the Company be responsible for any underwriting, broker or similar fees or
commissions of any Holder or, except to the extent provided for in the
Transaction Documents or as provided above, any legal fees or other costs of the
Holders.

 



13

 

 

6.          Indemnification.

 

(a)          Indemnification by the Company.  The Company shall, notwithstanding
any termination of this Agreement, indemnify, defend and hold harmless each
Holder, the officers, directors, agents, partners, members, managers,
stockholders, Affiliates, representatives and employees of each of them, each
Person who controls any such Holder (within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act) and the officers, directors,
partners, members, managers, stockholders, agents and employees of each such
controlling Person, to the fullest extent permitted by applicable law, from and
against any and all losses, claims, actions, judgments, damages, liabilities,
costs (including, without limitation, reasonable costs of preparation and
investigation and reasonable attorneys’ fees) and expenses (collectively,
“Losses”), as incurred, that arise out of or are based upon (i) any violation or
alleged violation by the Company of any rule or regulation promulgated under the
Exchange Act, the Securities Act, the Financial Industry Regulatory Authority,
Inc. or any state securities laws applicable to the Company and relating to
action or inaction required of the Company in connection with any registration,
(ii) any untrue or alleged untrue statement of a material fact contained in any
Registration Statement, any Prospectus or any form of prospectus or in any
amendment or supplement thereto or in any preliminary prospectus, or (iii) any
omission or alleged omission to state a material fact required to be stated
therein or necessary to make the statements therein (in the case of any
Prospectus or form of prospectus or supplement thereto, in light of the
circumstances under which they were made) not misleading, except to the extent,
but only to the extent, that such untrue statements, alleged untrue statements,
omissions or alleged omissions are based solely upon information regarding such
Holder (including such Holder’s proposed method of distribution of Registrable
Securities) furnished in writing to the Company by such Holder expressly for use
therein.  The Company shall notify the Holders promptly of the institution,
threat or assertion of any Proceeding arising from or in connection with the
transactions contemplated by this Agreement of which the Company is aware.  Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of an Indemnified Party (as defined in Section 6(c)) and
shall survive the transfer of the Registrable Securities by the Holders.

 

(b)          Indemnification by Holders. Each Holder shall, severally and not
jointly, indemnify and hold harmless the Company, its directors, officers,
agents and employees, each Person who controls the Company (within the meaning
of Section 15 of the Securities Act and Section 20 of the Exchange Act), and the
directors, officers, agents or employees of such controlling Persons, to the
fullest extent permitted by applicable law, from and against all Losses, as
incurred, arising out of or are based upon any untrue or alleged untrue
statement of a material fact contained in any Registration Statement, any
Prospectus, or any form of prospectus, or in any amendment or supplement thereto
or in any preliminary prospectus, or arising out of or relating to any omission
or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein (in the case of any Prospectus, or any
form of prospectus or supplement thereto, in light of the circumstances under
which they were made) not misleading to the extent, but only to the extent, that
such untrue statements or omissions are based solely upon information regarding
such Holder (including such Holder’s proposed method of distribution of
Registrable Securities) furnished in writing to the Company by such Holder
expressly for use therein. In no event shall the liability of any selling Holder
hereunder be greater in amount than the dollar amount of the net proceeds
received by such Holder upon the sale of the Registrable Securities giving rise
to such indemnification obligation.

 

(c)          Conduct of Indemnification Proceedings. If any Proceeding shall be
brought or asserted against any Person entitled to indemnity hereunder (an
“Indemnified Party”), such Indemnified Party shall promptly notify the Person
from whom indemnity is sought (the “Indemnifying Party”) in writing, and the
Indemnifying Party shall have the right to assume the defense thereof, including
the employment of counsel reasonably satisfactory to the Indemnified Party and
the payment of all reasonable fees and expenses incurred in connection with
defense thereof; provided, that the failure of any Indemnified Party to give
such notice shall not relieve the Indemnifying Party of its obligations or
liabilities pursuant to this Agreement, except (and only) to the extent that it
shall be finally determined by a court of competent jurisdiction (which
determination is not subject to appeal or further review) that such failure
shall have materially and adversely prejudiced the Indemnifying Party.

 



14

 

 

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless:  (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such Indemnified Party shall have been advised
by counsel that a conflict of interest exists if the same counsel were to
represent such Indemnified Party and the Indemnifying Party.  The Indemnifying
Party shall not be liable for any settlement of any such Proceeding effected
without its written consent, which consent shall not be unreasonably withheld,
delayed or conditioned.  No Indemnifying Party shall, without the prior written
consent of the Indemnified Party, effect any settlement of any pending
Proceeding in respect of which any Indemnified Party is a party, unless such
settlement includes an unconditional release of such Indemnified Party from all
liability on claims that are the subject matter of such Proceeding.

 

Subject to the terms of this Agreement, all fees and expenses of the Indemnified
Party (including reasonable fees and expenses to the extent incurred in
connection with investigating or preparing to defend such Proceeding in a manner
not inconsistent with this Section 6(c)) shall be paid to the Indemnified Party,
as incurred, within twenty Trading Days of written notice thereof to the
Indemnifying Party; provided, that the Indemnified Party shall promptly
reimburse the Indemnifying Party for that portion of such fees and expenses
applicable to such actions for which such Indemnified Party is finally
judicially determined to not be entitled to indemnification hereunder). The
failure to deliver written notice to the Indemnifying Party within a reasonable
time of the commencement of any such action shall not relieve such Indemnifying
Party of any liability to the Indemnified Party under this Section 6, except to
the extent that the Indemnifying Party is materially and adversely prejudiced in
its ability to defend such action.

 

(d)          Contribution.  If a claim for indemnification under Section 6(a) or
6(b) is unavailable to an Indemnified Party or insufficient to hold an
Indemnified Party harmless for any Losses, then each Indemnifying Party, in lieu
of indemnifying such Indemnified Party, shall contribute to the amount paid or
payable by such Indemnified Party as a result of such Losses, in such proportion
as is appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable
considerations.  The relative fault of such Indemnifying Party and Indemnified
Party shall be determined by reference to, among other things, whether any
action in question, including any untrue or alleged untrue statement of a
material fact or omission or alleged omission of a material fact, has been taken
or made by, or relates to information supplied by, such Indemnifying Party or
Indemnified Party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such action, statement or
omission.  The amount paid or payable by a party as a result of any Losses shall
be deemed to include, subject to the limitations set forth in this Agreement,
any reasonable attorneys’ or other reasonable fees or expenses incurred by such
party in connection with any Proceeding to the extent such party would have been
indemnified for such fees or expenses if the indemnification provided for in
this Section 6(d) was available to such party in accordance with its terms.

 



15

 

 

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 6(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding
paragraph.  Notwithstanding the provisions of this Section 6(d), no Holder shall
be required to contribute, in the aggregate, any amount in excess of the amount
by which the net proceeds actually received by such Holder from the sale of the
Registrable Securities subject to the Proceeding exceeds the amount of any
damages that such Holder has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.

 

The indemnity and contribution agreements contained in this Section 6 are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties and are not in diminution, limitation or in lieu of the
indemnification provisions under the Purchase Agreement.

 

7.          Miscellaneous.

 

(a)          Remedies.  In the event of a breach by the Company or by a Holder
of any of their obligations under this Agreement, each Holder or the Company, as
the case may be, in addition to being entitled to exercise all rights granted by
law and under this Agreement, including recovery of damages, will be entitled to
specific performance of its rights under this Agreement.  The Company and each
Holder agree that monetary damages would not provide adequate compensation for
any losses incurred by reason of a breach by it of any of the provisions of this
Agreement and hereby further agrees that, in the event of any action for
specific performance in respect of such breach, it shall waive the defense that
a remedy at law would be adequate.

 

(b)          No Piggyback on Registrations; Prohibition on Filing Other
Registration Statements.  Neither the Company nor any of its security holders
may include securities of the Company in a Registration Statement hereunder and
the Company shall not prior to the Effective Date enter into any agreement
providing any such right to any of its security holders. The Company shall not,
from the date hereof until the date that is 60 days after the Effective Date of
the Initial Registration Statement, prepare and file with the Commission a
registration statement relating to an offering for its own account under the
Securities Act of any of its equity securities, other than (i) a registration
statement on Form S-8, (ii) in connection with an acquisition, on Form S-4 or
(iii) a registration statement to register for resale securities issued by the
Company pursuant to acquisitions or strategic transactions approved by a
majority of the disinterested directors of the Company, provided that any such
issuance shall only be to a Person which is, itself or through its subsidiaries,
an operating company in a business synergistic with the business of the Company
and in which the Company receives benefits in addition to the investment of
funds, but shall not include a transaction in which the Company is issuing
securities primarily for the purpose of raising capital or to an entity whose
primary business is investing in securities.  For the avoidance of doubt, the
Company shall not be prohibited from preparing and filing with the Commission a
registration statement relating to an offering of Securities by existing
stockholders of the Company under the Securities Act pursuant to the terms of
registration rights held by such stockholder or from filing amendments to
registration statements filed prior to the date of this Agreement.

 



16

 

 

(c)          Compliance.  Each Holder covenants and agrees that it will comply
with the prospectus delivery requirements of the Securities Act as applicable to
it (unless an exemption therefrom is available) in connection with sales of
Registrable Securities pursuant to the Registration Statement and shall sell the
Registrable Securities only in accordance with a method of distribution
described in the Registration Statement.

 

(d)          Discontinued Disposition.  By its acquisition of Registrable
Securities, each Holder agrees that, upon receipt of a notice from the Company
of the occurrence of any event of the kind described in Section 4(c)(iii)-(v),
such Holder will forthwith discontinue disposition of such Registrable
Securities under a Registration Statement until it is advised in writing (the
“Advice”) by the Company that the use of the applicable Prospectus (as it may
have been supplemented or amended) may be resumed. The Company may provide
appropriate stop orders to enforce the provisions of this paragraph.

 

(e)          No Inconsistent Agreements.  Neither the Company nor any of its
Subsidiaries has entered, as of the date hereof, nor shall the Company or any of
its Subsidiaries, on or after the date hereof, enter into any agreement with
respect to its securities, that would have the effect of impairing the rights
granted to the Holders in this Agreement or otherwise conflicts with the
provisions hereof.

 

(f)          Amendments and Waivers.  The provisions of this Agreement,
including the provisions of this sentence, may not be amended, modified or
supplemented, or waived unless the same shall be in writing and signed by the
Company and Holders holding at least two-thirds of the then outstanding
Registrable Securities, provided that any party may give a waiver as to
itself.  Notwithstanding the foregoing, a waiver or consent to depart from the
provisions hereof with respect to a matter that relates exclusively to the
rights of Holders and that does not directly or indirectly affect the rights of
other Holders may be given by Holders of all of the Registrable Securities to
which such waiver or consent relates; provided, however, that the provisions of
this sentence may not be amended, modified, or supplemented except in accordance
with the provisions of the immediately preceding sentence. Notwithstanding the
foregoing, if any such amendment, modification or waiver would adversely affect
in any material respect any Holder or group of Holders who have comparable
rights under this Agreement disproportionately to the other Holders having such
comparable rights, such amendment, modification, or waiver shall also require
the written consent of the Holder(s) so adversely affected.

 



17

 

 

(g)          Notices.  Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be delivered as set forth
in the Purchase Agreement; provided that the Company may deliver to each Holder
the documents required to be delivered to such Holder under Section 6(a) of this
Agreement by e-mail to the e-mail addresses provided by such Holder to the
Company solely for such specific purpose.

 

(h)          Successors and Assigns.  This Agreement shall inure to the benefit
of and be binding upon the successors and permitted assigns of each of the
parties and shall inure to the benefit of each Holder.  Nothing in this
Agreement, express or implied, is intended to confer upon any party other than
the parties hereto or their respective successors and assigns any rights,
remedies, obligations, or liabilities under or by reason of this Agreement,
except as expressly provided in this Agreement.  The Company may not assign its
rights (except by merger or in connection with another entity acquiring all or
substantially all of the Company’s assets) or obligations hereunder without the
prior written consent of all the Holders of the then outstanding Registrable
Securities.  Each Holder may assign its respective rights hereunder in the
manner and to the Persons as permitted under the Purchase Agreement.

 

(i)          Execution and Counterparts.  This Agreement may be executed in two
or more counterparts, each of which when so executed shall be deemed to be an
original and, all of which taken together shall constitute one and the same
Agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party, it being understood that both parties
need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature were the original
thereof.

 

(j)          Governing Law.  All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be determined
in accordance with the provisions of the Purchase Agreement.

 

(k)          Cumulative Remedies.  The remedies provided herein are cumulative
and not exclusive of any other remedies provided by law.

 

(l)          Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their good faith commercially reasonable best efforts to find
and employ an alternative means to achieve the same or substantially the same
result as that contemplated by such term, provision, covenant or
restriction.  It is hereby stipulated and declared to be the intention of the
parties that they would have executed the remaining terms, provisions, covenants
and restrictions without including any of such that may be hereafter declared
invalid, illegal, void or unenforceable.

 



18

 

 

(m)          Headings.  The headings in this Agreement are for convenience only
and shall not limit or otherwise affect the meaning hereof.

 

(n)          Independent Nature of Purchasers’ Obligations and Rights.  The
obligations of each Purchaser under this Agreement are several and not joint
with the obligations of any other Purchaser hereunder, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser hereunder.  The decision of each Purchaser to purchase the Securities
pursuant to the Transaction Documents has been made independently of any other
Purchaser. Nothing contained herein or in any other agreement or document
delivered at any closing, and no action taken by any Purchaser pursuant hereto
or thereto, shall be deemed to constitute the Purchasers as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert with respect to
such obligations or the transactions contemplated by this Agreement.  Each
Purchaser acknowledges that no other Purchaser has acted as agent for such
Purchaser in connection with making its investment hereunder and that no
Purchaser will be acting as agent of such Purchaser in connection with
monitoring its investment in the Securities or enforcing its rights under the
Transaction Documents. Each Purchaser shall be entitled to protect and enforce
its rights, including, without limitation, the rights arising out of this
Agreement, and it shall not be necessary for any other Purchaser to be joined as
an additional party in any Proceeding for such purpose.  The Company
acknowledges that each of the Purchasers has been provided with the same
Registration Rights Agreement for the purpose of closing a transaction with
multiple Purchasers and not because it was required or requested to do so by any
Purchaser.



 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK,

SIGNATURE PAGES TO FOLLOW]

  

19

 

 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

    CORDIA BANCORP INC.     /s/ Jack Zoeller By: Jack Zoeller Its: President and
Chief Executive Officer

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK,

SIGNATURE PAGES OF HOLDERS TO FOLLOW]

 

20

 

 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

NAME OF PURCHASER           AUTHORIZED SIGNATORY               By:     Its:    
    ADDRESS FOR NOTICE:                         Attn:     Phone:     E-mail:    
       

 

21

 

 

Annex A

 

PLAN OF DISTRIBUTION

 

We are registering the Securities issued to the selling shareholders to permit
the resale of these Securities by the holders of the Securities from time to
time after the date of this prospectus. We will not receive any of the proceeds
from the sale by the selling shareholders of the Securities. We will bear all
fees and expenses incident to our obligation to register the Securities.

 

The selling shareholders may sell all or a portion of the Securities
beneficially owned by them and offered hereby from time to time directly or
through one or more underwriters, broker-dealers or agents. If the Securities
are sold through underwriters or broker-dealers, the selling shareholders will
be responsible for underwriting discounts or commissions or agent’s commissions.
The Securities may be sold on any national securities exchange or quotation
service on which the securities may be listed or quoted at the time of sale, in
the over-the-counter market or in transactions otherwise than on these exchanges
or systems or in the over-the-counter market and in one or more transactions at
fixed prices, at prevailing market prices at the time of the sale, at varying
prices determined at the time of sale, or at negotiated prices. These sales may
be effected in transactions, which may involve crosses or block transactions.
The selling shareholders may use any one or more of the following methods when
selling Securities:

 

· ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 

· block trades in which the broker-dealer will attempt to sell the shares as
agent but may position and resell a portion of the block as principal to
facilitate the transaction;

 

· purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 

· an exchange distribution in accordance with the rules of the applicable
exchange;

 

· privately negotiated transactions;

 

· settlement of short sales entered into after the effective date of the
registration statement of which this prospectus is a part;

 

· broker-dealers may agree with the selling shareholders to sell a specified
number of such securities at a stipulated price per share;

 

· through the writing or settlement of options or other hedging transactions,
whether such options are listed on an options exchange or otherwise;

 

· a combination of any such methods of sale; and

 



 

 

 

· any other method permitted pursuant to applicable law.

 

The selling shareholders also may resell all or a portion of the Securities in
open market transactions in reliance upon Rule 144 under the Securities Act, as
permitted by that rule, or Section 4(a)(1) under the Securities Act, if
available, rather than under this prospectus, provided that they meet the
criteria and conform to the requirements of those provisions.

 

Broker-dealers engaged by the selling shareholders may arrange for other
broker-dealers to participate in sales. If the selling shareholders effect such
transactions by selling Securities to or through underwriters, broker-dealers or
agents, such underwriters, broker-dealers or agents may receive commissions in
the form of discounts, concessions or commissions from the selling shareholders
or commissions from purchasers of the Securities for whom they may act as agent
or to whom they may sell as principal. Such commissions will be in amounts to be
negotiated, but, except as set forth in a supplement to this prospectus, in the
case of an agency transaction will not be in excess of a customary brokerage
commission in compliance with NASD Rule 2440; and in the case of a principal
transaction a markup or markdown in compliance with NASD IM-2440-1 and
IM-2440-2.

 

In connection with sales of the Securities or otherwise, the selling
shareholders may enter into hedging transactions with broker-dealers or other
financial institutions, which may in turn engage in short sales of the
Securities in the course of hedging in positions they assume. The selling
shareholders may also sell Securities short and if such short sale shall take
place after the date that the registration statement of which this prospectus is
a part is declared effective by the Securities and Exchange Commission (the
“SEC”), the selling shareholders may deliver Securities covered by this
prospectus to close out short positions and to return borrowed shares in
connection with such short sales. The selling shareholders may also loan or
pledge Securities to broker-dealers that in turn may sell such shares, to the
extent permitted by applicable law. The selling shareholders may also enter into
option or other transactions with broker-dealers or other financial institutions
or the creation of one or more derivative securities which require the delivery
to such broker-dealer or other financial institution of shares offered by this
prospectus, which shares such broker-dealer or other financial institution may
resell pursuant to this prospectus (as supplemented or amended to reflect such
transaction). Notwithstanding the foregoing, the selling shareholders have been
advised that they may not use shares registered on this registration statement
to cover short sales of our Securities made prior to the date the registration
statement, of which this prospectus forms a part, has been declared effective by
the SEC.

 

The selling shareholders may, from time to time, pledge or grant a security
interest in some or all of the Securities owned by them and, if they default in
the performance of their secured obligations, the pledgees or secured parties
may offer and sell the Securities from time to time pursuant to this prospectus
or any amendment to this prospectus under Rule 424(b)(3) or other applicable
provision of the Securities Act, amending, if necessary, the list of selling
shareholders to include the pledgee, transferee or other successors in interest
as selling shareholders under this prospectus. The selling shareholders also may
transfer and donate the Securities in other circumstances in which case the
transferees, donees, pledgees or other successors in interest will be the
selling beneficial owners for purposes of this prospectus.

 



 

 

 

The selling shareholders and any broker-dealer or agents participating in the
distribution of the Securities may be deemed to be “underwriters” within the
meaning of Section 2(11) of the Securities Act in connection with such sales. In
such event, any commissions paid, or any discounts or concessions allowed to,
any such broker-dealer or agent and any profit on the resale of the shares
purchased by them may be deemed to be underwriting commissions or discounts
under the Securities Act. Selling shareholders who are “underwriters” within the
meaning of Section 2(11) of the Securities Act will be subject to the applicable
prospectus delivery requirements of the Securities Act and may be subject to
certain statutory liabilities of, including but not limited to, Sections 11, 12
and 17 of the Securities Act and Rule 10b-5 under the Securities Exchange Act of
1934, as amended (the “Exchange Act”).

 

Each selling shareholder has informed us that it is not a registered
broker-dealer and does not have any written or oral agreement or understanding,
directly or indirectly, with any person to distribute the Securities. Upon being
notified in writing by a selling shareholder that any material arrangement has
been entered into with a broker-dealer for the sale of Securities through a
block trade, special offering, exchange distribution or secondary distribution
or a purchase by a broker or dealer, we will file a supplement to this
prospectus, if required, pursuant to Rule 424(b) under the Securities Act,
disclosing (1) the name of each such selling shareholder and of the
participating broker-dealer(s), (2) the number of shares involved, (3) the price
at which such Securities were sold, (4) the commissions paid or discounts or
concessions allowed to such broker-dealer(s), where applicable, (5) that such
broker-dealer(s) did not conduct any investigation to verify the information set
out or incorporated by reference in this prospectus, and (6) other facts
material to the transaction. In no event shall any broker-dealer receive fees,
commissions and markups, which, in the aggregate, would exceed eight percent.

 

Under the securities laws of some states, the Securities may be sold in such
states only through registered or licensed brokers or dealers. In addition, in
some states the Securities may not be sold unless such shares have been
registered or qualified for sale in such state or an exemption from registration
or qualification is available and is complied with.

 

There can be no assurance that any selling shareholder will sell any or all of
the Securities registered pursuant to the shelf registration statement, of which
this prospectus forms a part.

 

Each selling shareholder and any other person participating in such distribution
will be subject to applicable provisions of the Exchange Act and the rules and
regulations thereunder, including, without limitation, to the extent applicable,
Regulation M of the Exchange Act, which may limit the timing of purchases and
sales of any of the Securities by the selling shareholder and any other
participating person. To the extent applicable, Regulation M may also restrict
the ability of any person engaged in the distribution of the Securities to
engage in market-making activities with respect to the Securities. All of the
foregoing may affect the marketability of the Securities and the ability of any
person or entity to engage in market-making activities with respect to the
Securities. We will pay all expenses of the registration of the Securities
pursuant to a registration rights agreement, including, without limitation, SEC
filing fees and expenses of compliance with state securities or “blue sky” laws;
provided, however, that each selling shareholder will pay all underwriting
discounts and selling commissions, if any and any related legal expenses
incurred by it. We will indemnify the selling shareholders against certain
liabilities, including some liabilities under the Securities Act, in accordance
with the registration rights agreement, or the selling shareholders will be
entitled to contribution. We may be indemnified by the selling shareholders
against civil liabilities, including liabilities under the Securities Act, that
may arise from any written information furnished to us by the selling
shareholders specifically for use in this prospectus, in accordance with the
related registration rights agreements, or we may be entitled to contribution.

 

 

 

Annex B

 

SELLING STOCKHOLDER QUESTIONNAIRE

 

The undersigned beneficial owner (the “Selling Shareholder”) of shares of
capital stock (the “Securities”) of Cordia Bancorp Inc. (the “Company”)
understands that the Company has filed or intends to file with the Securities
and Exchange Commission (the “Commission”) a Registration Statement for the
registration and resale of Securities that qualify as Registrable Securities, in
accordance with the terms of a Registration Rights Agreement (the “Registration
Rights Agreement”) between the Company and the Purchasers named therein. The
undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate. All capitalized terms
used and not otherwise defined herein shall have the meanings ascribed thereto
in the Registration Rights Agreement.

 

QUESTIONNAIRE

 

1. Name.     (a) Full legal name of Selling Shareholder:       (b) Full legal
name of Registered Holder (if not the same as (a) above) through which
Registrable Securities listed in item 3 below are held:            (c) Full
legal name of Natural Control Person (which means a natural person who directly
or indirectly alone or with others has power to vote or dispose of the
securities covered by the questionnaire):    

 

2. Contact Information.     (a) Address for Notices to Selling Shareholder:    
          (b) Contact Person:         (c) Telephone:         (d) Fax:          
 

 

 

 

 

3. Beneficial Ownership of Registrable Securities.

 

Type and number of shares of Registrable Securities beneficially owned and
purchased pursuant to the Securities Purchase Agreement1:

 

 

 

4. Broker-Dealer Status.

 

(a) Are you a broker-dealer?

 

Yes: ¨                      No: ¨

 

Note: If yes, the Commission’s staff has indicated that you should be identified
as an underwriter in the Registration Statement.

 

(b) Are you an affiliate of a broker-dealer?

 

Yes: ¨                      No: ¨

 

(c) If you are an affiliate of a broker-dealer, do you certify that you bought
the Registrable Securities in the ordinary course of business, and at the time
of the purchase of the Registrable Securities to be resold, you had no
agreements or understandings, directly or indirectly, with any person to
distribute the Registrable Securities?

 

Yes: ¨                      No: ¨

 

Note: If no, the Commission’s staff has indicated that you should be identified
as an underwriter in the Registration Statement.

 



 



1 Securities “beneficially owned” would include securities held by you for your
own benefit, whether in bearer form or registered in your own name or otherwise
(regardless of whether or how they are registered), such as, for example,
securities held for you by custodians, brokers, relatives, executors,
administrators or trustees, and securities held for your account by pledgees,
securities owned by a partnership in which you are a member, and securities
owned by any corporation which is or should be regarded as a personal holding
corporation of yours. You are also considered to be the beneficial owner of a
security if you, directly or indirectly, through any contract, arrangement,
understanding, relationship or otherwise have or share: (1) voting power, which
includes the power to vote, or to direct the voting of, such security or (2)
investment power, which includes the power to dispose, or to direct the
disposition, of such security. You are also the beneficial owner of a security
if you, directly or indirectly, create or use a trust, proxy, power of attorney,
pooling arrangement or any other contract, arrangement or device with the
purpose or effect of divesting yourself of beneficial ownership of a security or
preventing the vesting of such beneficial ownership. Finally, you are deemed to
be the beneficial owner of a security if you have the right to acquire
beneficial ownership of such security at any time within sixty days, including
but not limited to any right to acquire (a) through the exercise of any option,
warrant or right, (b) through the conversion of a security, (c) pursuant to the
power to revoke a trust, discretionary account or similar arrangement or (d)
pursuant to the automatic termination of a trust, discretionary account or
similar arrangement.

 

 

 

 

5. Beneficial Ownership of Securities of the Company Other than the Registrable
Securities Owned by the Selling Shareholder.

 

Except as set forth below in this Item 5, the undersigned is not the beneficial
or registered owner of any securities of the Company other than the Registrable
Securities listed above in Item 3.

 

Type and amount of other securities beneficially owned by the Selling
Shareholder:

 

       

 

6. Relationships with the Company.

 

Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.

 

State any exceptions here:

 

       

 

7. Registration Statement Information.

 

Please fill in the table below as you would like it to appear in the
Registration Statement. Include footnotes where appropriate.

 

Name of Selling Shareholder:        Number of Shares of Common Stock
Beneficially Owned Prior to Offering:       Maximum Number of Shares of   Common
Stock (Assuming the Conversion of All Shares of Preferred Stock and Non-Voting
Common Stock Purchased Pursuant to the Securities Purchase Agreement) to be Sold
Pursuant to  the Registration Statement:       Number of Shares of Common Stock
Beneficially Owned After Offering:  

 



 

 

 

The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof and prior to the Effective Date for the Registration Statement.

 

By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 7 and the inclusion of such
information in the Registration Statement and the related prospectus. The
undersigned understands that such information will be relied upon by the Company
in connection with the preparation or amendment of the Registration Statement
and the related prospectus.

 

[Remainder of page intentionally blank]

 

 

 

 

IN WITNESS WHEREOF, the undersigned, by authority duly given, has caused this
Selling Shareholder Questionnaire to be executed and delivered either in person
or by its duly authorized representative.

 

      Name of Beneficial Owner           Signature of Authorized Representative
          Name of Authorized Representative           Title of Authorized
Representative           Date

 

PLEASE (1) FAX OR EMAIL A COPY OF THE COMPLETED AND EXECUTED

QUESTIONNAIRE, AND (2) RETURN THE ORIGINAL BY

OVERNIGHT MAIL, TO:

 

  Attn:       Facsimile:       Email:    

 

 

 

